Citation Nr: 1757675	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to June 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the claim now resides with the St. Petersburg, Florida RO.

In July 2016, the Veteran testified at a Videoconference Hearing sitting in St. Petersburg, Florida and in front of the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

The appeal initially included the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In a November 2016 decision, the Board granted service connection for the acquired psychiatric disorder, to include posttraumatic stress disorder; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to fully granted issues.  See 38 U.S.C. § 7104 (West 2012) (stating that the Board decides questions of law or fact).

In April 2016, the Board remanded this matter so the Veteran could be afforded the above-mentioned Videoconference Hearing.  In November 2016, the Board remanded the claim so that the Veteran could undergo a VA examination to determine the nature and etiology of any right shoulder disabilities.  For the reasons addressed in the REMAND section, additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

The Veteran contends his current right shoulder disability occurred during his active military service.  Specifically, the Veteran indicated he injured his right shoulder while playing volleyball in a pool when it became dislocated.  The Veteran's entrance and exit examinations are silent for any right shoulder disabilities.

In April 2017, the Veteran underwent a VA examination to determine the nature and etiology of any right shoulder disabilities.  The VA examiner diagnosed the Veteran with right shoulder strain and degenerative arthritis of the right shoulder.  The VA examiner opined that the Veteran's right shoulder disabilities were less likely than not caused by the Veteran's military service.  The rationale provided for the opinion was that there was no indication of right shoulder injury or pain at the Veteran's discharge.  The VA examiner added that there was no indication of treatment sought for the right shoulder until 2011.

The Veteran has stated that his right shoulder pain has been continuous since service.  See July 2016 Travel Board Hearing.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To that extent, the April 2017 VA examination is inadequate to allow the Board to make a fully informed decision.

Specifically, the Veteran has reported continued symptoms associated with his right shoulder since service.  The Veteran is competent to relate some symptoms of a shoulder disability that he experienced at any time, including pain and numbness; however, he is not competent to opine on whether there is a link between the current, specifically diagnosed right shoulder disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  As such, the Board finds that a new examination is necessary to determine the etiology of the Veteran's currently diagnosed right shoulder disabilities.  See Barr, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran has indicated that there are additional medical records not currently associated with the claims file.  Specifically, the Veteran has indicated that he continued to receive private treatment for his right shoulder disability.  It is also unclear from the record whether the Veteran has any records with the Social Security Administration.  Based on these deficiencies, additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any right shoulder treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  Obtain all outstanding VA treatment records, to include records from the VAMC Atlanta, and associate them with the electronic claims file.

3.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

4.  After any records requested above have been associated with the electronic claims file, obtain a medical opinion on the etiology of the Veteran's current right shoulder disabilities from a physician with expertise in musculoskeletal disabilities.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required.)  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

	The VA examiner should offer the following opinion: Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability, to include right shoulder strain and degenerative arthritis of the right shoulder, had its onset in service or is otherwise related to his active service, or manifest to a compensable degree within one year of separation from service?

The examiner must discuss the lay testimony of continuous symptoms since service.

	A rationale should be given for all opinions and conclusions rendered.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




